Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 5, 7-22 are allowed.
Claims 2-4 and 6 are cancelled.
Applicant’s amendment including amended claims filed on 11/13/2020 has been entered.
Claim objections, claim rejections under 35 U.S.C. 101 (abstract idea) and claim rejections under 35 U.S.C. 112(b) are withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hironori Tsukamoto, Reg. No. 60,830 on 01/26/2021. 
The application has been amended as follows: 
Claim 13. (Currently amended) A decoder for decoding [[a]] the encoded source data by [[an]] the encoder of claim 1, comprising: a codeword input terminal to receive the encoded source data to be decoded; a processor to decode the encoded source data into decoded source data according to a decoder program; and a memory to store the decoder program executable by the processor, wherein the decoder program including a row soft-decision (SD) process, a column SD process and a hard-decision (HD) process makes the processor to decode the encoded source data having a turbo product coding (TPC) structure into the source data according to a decoding process, wherein the decoding process includes: at least two-round iterations of a 

The following is an examiner’s statement of reasons for allowance:
As per claim 1, the prior arts of record do not teach that the second parity block is composed of parity bits based on polar coding, wherein the polar coding has irregular parameters as well as regular parameters, where irregular parameters include irregular bit permutations and irregular locations of inactivated exclusive-or operation in polarizer units for reduced complexity and latency.
The prior art of record Xu et al. (US 20090086839 A1, “METHODS AND DEVICES FOR DECODING AND ENCODING DATA”) teach a method for decoding an input data sequence is provided. The method comprises generating a plurality of test sequences, determining an order for the plurality of test sequences, such that each test sequence differs from its adjacent test sequences by a respective predefined number of bits, and carrying out a maximum likelihood process with the ordered test sequences and the input data sequence thereby generating a maximum likelihood sequence (abstract).
However Xu et al. do not explicitly teach that the second parity block is composed of parity bits based on polar coding, wherein the polar coding has irregular parameters as well as regular parameters, where irregular parameters include irregular bit permutations and irregular locations 

Calabro et al. (US 20040199847 A1, “Method and apparatus for improving the performance of concatenated codes”) teach that the performance of concatenated codes are improved by generating check bits from information bits, which are represented by an information matrix, by an outer code. The information bits and the check bits are cyclically shifted to obtain an interleaved code matrix. Then, the bits of the interleaved code matrix are coded by an inner code, where at least the outer code, or the inner code, is a product code (abstract).
However Calabro et al. do not explicitly teach that the second parity block is composed of parity bits based on polar coding, wherein the polar coding has irregular parameters as well as regular parameters, where irregular parameters include irregular bit permutations and irregular locations of inactivated exclusive-or operation in polarizer units for reduced complexity and latency as recited in claim 1.

Lee (US 20110051806 A1, “PICTURE-LEVEL RATE CONTROL FOR VIDEO ENCODING”) teaches computer-implemented rate control in encoding one or more video pictures. A quantization parameter (QP) to be used for encoding a current picture one of the one or more video pictures is determined using rate control data that takes picture type, picture complexity, and a target bitcount into account in determining the QP. The current picture is encoded into a compressed format using the QP to generate an encoded current picture. The rate control data is updated based on statistical data determined from the encoded current picture (abstract).
However Lee does not explicitly teach that the second parity block is composed of parity bits based on polar coding, wherein the polar coding has irregular parameters as well as regular parameters, where irregular parameters include irregular bit permutations and irregular locations 

Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, claim 1 is allowable over the prior arts of record. Claims 5, 7-19 are allowed because of the combination of additional limitations and the limitations listed above.
As per independent claim 20, the prior arts of record do not teach that the second parity block is composed of parity bits based on polar coding, wherein the polar coding has irregular parameters as well as regular parameters, where irregular parameters include irregular bit permutations and irregular locations of inactivated exclusive-or operation in polarizer units for reduced complexity and latency.
Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, claim 20 is allowable over the prior arts of record. 

As per independent claim 21, the prior arts of record do not teach that the first parity block is composed of parity bits based on Bose, Chaudhuri, and Hocquenghem (BCH) coding, wherein a length of the BCH parity bits is determined such that a maximum number of correctable error bits is not less than a minimum Hamming distance for error floor reduction.
Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, claim 21 is allowable over the prior arts of record. 

As per independent claim 22, the prior arts of record do not teach that the first parity block is composed of parity bits based on Bose, Chaudhuri, and Hocquenghem (BCH) coding, wherein a length of the BCH parity bits is determined such that a maximum 
Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, claim 22 is allowable over the prior arts of record. 

Thus, claims 1, 5, 7-22 are allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JEONG et al. (US 20140173376 A1, publication date: June 19, 2014) disclose an encoding method for encoding input information bits using an encoder implemented with concatenation of a CRC-α coder and a polar coder is provided. The method includes performing Cyclic Redundancy Check (CRC) coding on as many information bits as a determined number of CRC coding bits among input information bits and performing polar coding on the CRC -coded information bits and other information bits than the CRC -coded information bits (abstract).

SHEN et al. (US 20160013887 A1, publication date: January 14, 2016) disclose a channel encoding and decoding method and apparatus, where a channel encoding method includes: acquiring, by an encoder, an information bit index set; generating, by the encoder, a second bit vector according to a to-be -encoded first information bit and the information bit index set; and performing, by the encoder, Polar code encoding on the second bit vector to generate an encoded first code word. In technical solutions of the present invention, an encoder first acquires an information bit index set, generates a second bit vector according to a to-be -encoded first information bit and the information bit index set, and then performs Polar code encoding on the second bit vector to generate an encoded first code word (abstract).

Arikan (US 20130283116 A1, publication date: October 24, 2013) discloses a systematic encoder such as a systematic polar encoder for channel encoding to ameliorate the effects of noise in a transmission channel. The codeword carries a data word to be transmitted transparently, and also carries a parity part derived from the data word and a fixed word. Implementations advantageously reduce coding complexity to the order of N log(N), wherein N 

Vangala et al. (Efficient Algorithms for Systematic Polar Encoding, IEEE, Journal Article, Volume: 20, Issue: 1, pp 17-20, Year: 2016) disclose efficient encoders along with their full pseudocode implementations. These encoders work for any arbitrary choice of frozen bit indices, and they allow a tradeoff between the number of XOR computations and the number of bits of memory required by the encoder (abstract).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822.  The examiner can normally be reached on Monday-Friday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111